DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: a speed measurement part, a length determination part, and an axial position detection part in claims 1 and 3.
In regards to the speed measurement part, the limitation uses the generic placeholder “part” coupled with the functional language “speed measurement”.  There is no sufficient structure recited in the claim or described in the specification that would be capable of performing this function and therefore the limitation is being interpreted as to cover structures capable of performing the claimed function.
In regards to the length determination part, the limitation uses the generic placeholder “part” coupled with the functional language “length determination”.  There is no sufficient structure recited in the claim or described in the specification that would be capable of performing this function and therefore the limitation is being interpreted as to cover structures capable of performing the claimed function.
In regards to the axial position detection part, the limitation uses the generic placeholder “part” coupled with the functional language “axial position detection”.  There is sufficient structure described in the specification that is be capable of performing this function.  In para [0010] the specification describes the reciprocating servo as performing this function.  A reciprocating servo is capable performing this function and therefore the limitation is being interpreted as to cover a reciprocating servo and equivalents thereof.  However applicant’s specification also describes a modified system in para [0053] where the axial position detection part is a separate component from the reciprocating servo.  This description does not provide sufficient structure capable of performing the recited function.  Despite this additional description, for the purposes of this examination the examiner will treat the axial position detection part as a reciprocating servo and equivalents thereof.  Further in para [0056] applicant’s specification indicates that the axial position detection part is the rotation servo and not the reciprocating servo.  The examiner believes that this may be a typographical error.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities: In para [0056] the disclosure identifies that the axial position detection part is the rotation servo.  However, in the remainder of the specification there is no description of the axial position detection part being the rotation servo.  In contrast the remainder of the specification describes the axial position detection part as being the reciprocating servo.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  The claim sets forth the features “a speed measurement part” and “a length determination part”.  However, there is no sufficient structure, described within applicant’s disclosure or set forth in the remainder of the claim, to perform the claimed functions.
Claim 3:  The claim sets forth the features “an axial position detection part”.  While in one example of applicant’s invention described with the disclosure does provide sufficient structure to perform the claimed function, the reciprocating servo, a modified example of applicant’s invention is described in para [0053] where it appears that the axial position detection part is a separate component from the reciprocating servo.  In this modified example there is no sufficient structure, described within applicant’s disclosure or set forth in the remainder of the claim, to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano (JP 2012223841 A).  References below to paragraphs are in regards to the provided English translation of Hatano.
Claim 1:  Hatano discloses a screw length determination system that includes a speed measurement part which measures a moving speed of a driver in an axial direction from a predetermined position before a screw comes into contact with a fastening target until the screw comes into contact with and is screwed to the fastening target, in a case in which the driver performing a rotational movement around an axis and a reciprocating movement in the axial direction in accordance with motor control mounts the screw to the fastening target.
See Page 3, paragraph beginning with “Next, the operation…”. this paragraph describes the movement of motors 21 and 31 that are controlled by control means 40.  Motors 21 and 31 are energized and move the screw 61 attached to bit 23 until it contacts the fastening object 71.  At this contact an absolute position A is set.  With this absolute position set the control means and storage means 44 are capable of determining the location of the bit and the bit moving distance for the screw to reach position A.  This information provides an amount of time the bit should move during a normal operation.  Therefore, this distance traveled by the bit related to the time to travel this distance provides a speed measurement.
A length determination part which determines a length of the screw on the basis of a time from a movement start of the driver from the predetermined position until the moving speed measured by the speed measurement part changes before and after contact of the screw with the fastening target.
See Page 3, paragraph beginning with “As described above…”, this paragraph describes that based on the information determined the system is capable of detecting the presence of a screw.  Further this paragraph describes the ability of the system to determine if a screw of improper length is being used in the operation.  This ability is considered a length determination of the system.
Claim 2: Hatano further discloses that the length determination part determines the length of the screw with reference to a table showing a relationship between the length of the screw and a range of the time.
	See Page 3, paragraph beginning with “As described above…”.  This paragraph describes that the length of the screw is known based on the known time required for the bit to travel from a start position to a position where the screw contacts the fastening object.  This known relationship is considered a table of information that relates the length of a screw to a range of time.
Claim 3:  Hatano discloses a rotation servo (21) that causes a rotational movement of a driver around an axis; a reciprocating servo (31) that causes a reciprocating movement of the driver in an axial direction; an axial position detection part that detects a position of the driver in the axial direction (50); and the screw length determination system according to claim 1.
Claim 4:  Hatano discloses a non-transitory computer readable storage medium, storing a program for operating a computer (43,44) as the screw length determination system according to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726